Case: 19-30432      Document: 00515400425         Page: 1    Date Filed: 04/30/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals

                                    No. 19-30432
                                                                              Fifth Circuit

                                                                            FILED
                                  Summary Calendar                      April 30, 2020
                                                                       Lyle W. Cayce
ULYSSES HILL,                                                               Clerk


                                                 Petitioner-Appellant

v.

DARREL VANNOY, WARDEN, LOUISIANA STATE PENITENTIARY,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:18-CV-249


Before JONES, HIGGINSON, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Ulysses Hill, Louisiana prisoner # 336638, was convicted of second-
degree murder and sentenced to serve life in prison. Now, following the district
court’s denial of his 28 U.S.C. § 2254 habeas corpus petition, he moves this
court for a certificate of appealability (COA) on claims concerning ineffective
assistance of counsel, evidentiary sufficiency, and a fair trial.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-30432    Document: 00515400425     Page: 2   Date Filed: 04/30/2020


                                 No. 19-30432

      To obtain a COA, one must make “a substantial showing of the denial of
a constitutional right.” 28 U.S.C. § 2253(c)(2). To satisfy that burden, he must
show that “reasonable jurists would find the district court’s assessment of the
constitutional claims debatable or wrong,” Slack v. McDaniel, 529 U.S. 473,
484 (2000), or that the issues he presents “are adequate to deserve
encouragement to proceed further,” Miller-El v. Cockrell, 537 U.S. 322, 336
(2003). Because Hill fails to make the required showing with respect to the
above-listed claims, his COA motion is DENIED. See id.
      Finally, Hill contends that the district court erred by denying his § 2254
petition without conducting an evidentiary hearing. He is not required to
obtain a COA to appeal the denial of an evidentiary hearing; therefore, to the
extent he seeks a COA on this issue we construe his COA request “as a direct
appeal from the denial of an evidentiary hearing.” Norman v. Stephens, 817
F.3d 226, 234 (5th Cir. 2016). Hill has not shown that the district court abused
its discretion in denying his request for an evidentiary hearing. See Cullen v.
Pinholster, 563 U.S. 170, 185-86 (2011); Blue v. Thaler, 665 F.3d 647, 655-56
(5th Cir. 2011); § 2254(d), (e)(2). The district court’s denial of an evidentiary
hearing is AFFIRMED.




                                       2